Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2015

                                    No. 04-15-00576-CV

                   IN THE INTEREST OF J.J.B.ET AL., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00411
                        Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
    Appellant Miguel Angel Reyes motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 29, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court